 1
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
 9   MIGUEL ANGEL OSEGUERA,                   )   Case No.: 2:18-cv-09496-JC
                                              )
10                Plaintiff,                  )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
11         v.                                 )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
12   NANCY A. BERRYHILL, Acting               )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,         )   U.S.C. § 1920
13                                            )
                  Defendant                   )
14                                            )
                                              )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Attorney
17   Fees and Expenses Pursuant to the Equal Access to Justice Act, 28 U.S.C. §
18   2412(d) and Costs, Pursuant to 28 U.S.C. § 1920:
19         IT IS ORDERED that fees and expenses in the amount of $3,600.00 as
20   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
21   awarded subject to the terms of the Stipulation.
22   DATE:       May 21, 2019
23
                               _____________/s/______________________
24                             HONORABLE JACQUELINE CHOOLJIAN
                               UNITED STATES MAGISTRATE JUDGE
25
26
